The return of the Sheriff shows it was made under subdivision 5 of Section 4251 (2604), C.G.L., which is applicable only to service on foreign corporations. Such service is not applicable to domestic corporations and *Page 799 
the record does not show the defendant is a domestic corporation. If the defendant is not a foreign corporation the service may be attacked on that ground by appropriate procedure.
Rehearing denied.
TERRELL, C.J., and WHITFIELD, BUFORD, CHAPMAN and THOMAS, J.J., concur.
BROWN, J., dissents.